BROWN C.J.
¶ 13. (concurring). I feel compelled to write separately to explain how I view the issue in this case. I do not believe that John Edwards would disagree with the lead opinion's conclusion that probation is not a sentence. And I think he would agree that the very wording of the statute gives him notice that, for "[a] misdemeanor that was an act of domestic abuse," the term of probation is two years, not one. See Wis. Stat. § 973.09(2)(a)l.b. I believe his argument is that, because the complaint did not inform him that the disor*536derly conduct charge would be considered as "an act of domestic abuse," he did not have the notice sufficient to inform him that § 973.09(2)(a)l.b. was in play. I think he is claiming that while the State charged the two felonies as arising out of domestic abuse, the State did not see fit to assert that the disorderly conduct was also an outgrowth of a domestic abuse situation and he went to trial with that understanding. Therefore, the trial court's after-the-trial assessment of his disorderly conduct as being part of the domestic abuse incident violated his due process rights.
¶ 14. If this is his argument, and I think it is, he is wrong. When, after conviction, a trial court is considering whether to apply Wis. Stat. § 973.09(2)(a)l.b., the court does not look to whether the complaint charged him with a misdemeanor-domestic abuse; the court looks to the underlying conduct of the incident which gave rise to the conviction. If the defendant was involved in a domestic abuse situation when the misdemeanor occurred, then the defendant is on notice that, if he or she is fortunate enough to be granted probation for the misdemeanor, he or she has exposure to two years of probation, not one. The defendant can certainly argue to the court that the misdemeanor should not be considered as an act of domestic abuse, but the court may nonetheless see it differently. So, bottom line, it is irrelevant whether the State charged Edwards with "disorderly conduct" rather than "disorderly conduct — domestic abuse." The fact is that he was the perpetrator of an ongoing, fluid domestic abuse incident and he therefore should have known that the trial court might consider his disorderly conduct as being part of that incident.